 ASPHALT PAVING CO265Asphalt Paving Co.,Inc. and Construction and Gener-al Laborers Union,Local No. 1140,affiliated withLaborers International Union of North America,AFL-CIO. Case 17-CA-6654argument Subsequent to the hearing, the Respondent sub-mitted a brief Upon the entire record in the case, includingthe brief of counsel, and from his observation of the wit-nesses,Imake the followingMay 28, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn February 6, 1976, Administrative Law JudgeRobert E Mullin issued the attached Decision in thisproceeding Thereafter, the Respondent filed excep-tions and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Asphalt Paving Co,Inc, Omaha, Nebraska, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended OrderDECISIONSTATEMENT OF THE CASEROBERT E MULLIN, Administrative Law Judge This casewas heard on October 30, 1975, in Omaha, Nebraska, pur-suant to a charge duly filed, and served,' and a complaintissued on September 18, 1975 The complaint presentsquestions as to whether the Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended In its answer, duly filed, the Respondent conced-ed certain facts with respect to its business operations, butitdenied all allegations that it had committed any unfairlabor practicesAt the hearing, all parties were represented by counselAll parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce rele-vant evidence, and to file briefs The parties waived oral1The charge was filed onJuly 17, 1975FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a corporation, with its headquarters inOmaha, Nebraska, is engaged in the business of pavingstreets and parking lots and in performing related workDuring the course and conduct of its business operationsthe Respondent annually purchases from sources outsidethe State of Nebraska goods, materials, and services valuedin excess of $50,000, and it annually sells goods and mate-rials valued in excess of $50,000 directly to sources locatedoutside the State of Nebraska Upon the foregoing facts,theRespondent acknowledges, and I find, that AsphaltPaving Co, Inc, is engaged in commerce within the mean-ing of the ActIITHE LABOR ORGANIZATION INVOLVEDConstruction and General Laborers Union, Local No1140,affiliatedwith Laborers International Union ofNorth America, AFL-CIO (herein called Laborers or Lo-cal 1140), is a labor organization within the meaning of theActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Background and Sequence of EventsThe Respondent is a member of the Heavy ContractorsAssociationThe latter, in turn, represents it in negotia-tions with Local 1140 For some time the Respondent hashad a bargaining relationship with the Laborers and hasused the hiring hall of that organization in securing thelaborers which it needs Late in May, or early in June 1975,employee Edward C Harm was appointed job steward forLocal 1140 On July 2, he was discharged, according to theGeneral Counsel and the Charging Party, for discriminato-ry reasons This allegation is denied by the Respondent,according to whom Harm was discharged for causeCharles E Bash is the president of the Respondent Im-mediately below him in the supervisory hierarchy is Rich-ard JMarsh, an engineer and his son-in-lawUnderMarsh, and serving as employee Harm's immediate superi-or at all times material was Bobby Jones, foreman of whatwas known as the laydown crew During the peak of thepaving season the latter crew had about 12 members, madeup of laborers and truckdrivers, all of whom were membersof either Local 1140 or the Teamsters, respectivelyB The FactsEdward C Harm was first employed by the Respondentin 1962 Thereafter he worked for the Respondent duringseveral of the paving seasons which extended from aboutApril until the late fall of each year President Bash testi-224 NLRB No 41 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled that Harm had been an employee at six different timesfrom 1962 until his termination During the 1974 seasonand until laid off for the winter he had worked in theRespondent's shop as a mechanic's helper In April 1975,he was hired as a laborer Initially, he worked on what wasknown as the patch crew, but after a short while he wastransferred to the laydown crew under Foreman BobbyJonesHarm did not join the Union until sometime in Maywhen Jack H Budd, business agent for Local 1140, discov-ered that Harm, although working as a laborer, was not aunion member Harm thereafter signed an authorizationcard in that union, after borrowing the money for his initi-ation fees from the RespondentIt appears that, notwithstanding his belated joining ofthe Laborers, Harm shortly became an activist and askedthat Budd designate him as the job steward Budd accededto this request and on or about June 1, 1975,2 appointedHarm as steward for the Laborers on the Respondent'sjobsUntil then, although the Respondent had had a con-tractual relationship with that union for some while, themembers had not had a fellow employee serving as theirsteward Budd testified, credibly, that he promptly toldForeman Jones about Harm's appointment and that withinthe next day or two he also informed President Bash Jonesacknowledged that Budd told him about Harm's designa-tion Bash, however, denied that he was ever so informedNevertheless, he conceded that he soon learned about thisdevelopment 3During the first or second week in June, Harm had hisfirstexchange, in an official capacity,with theRespondent's president This occurred when Harm protest-ed to President Bash that, under the union contract, he andthe two other laborers on the laydown crew were entitledto pay for a full 8 hours, on a day when, because of rain,they had only been at the jobsite for 7 hours Bash at firstdenied that there was any merit to this request Thereafter,when Harm persisted in pressing the claim on the groundthat the collective-bargaining agreement provided for 8hours' pay, Bash became angry and declared that, underno circumstances, would he honor the request Finally, andbefore concluding the conversation, he told Harm that hewould find a way to fire him if he ever caught him "goofingoff " Harm testified that he told the Respondent's presi-dent, "Don't threaten me You don't have a reason to fireme as long as I am conducting my union business or doingmy fob " According to Harm, Bash closed their discussionwith the declaration "I don't care I am definitely going tofind a way to fire you "Bash did not contest the accuracy of Harm's testimonyabout this encounter According to Bash, "I indicated toEd [Harm] that I didn't appreciate the fact that he wastaking advantage, trying to collect that extra hour and that2All dates herein are for 1975, unless otherwise noted3When asked whether he knew, during early June, whether Harm was aunion steward, Bash's response was "Officially, NoIt is my conclusionthat, notwithstanding Bash's denial that Business Agent Budd told himabout Harm's appointment, Budd was more credible in connection with thisissueAccordingly, it is now found that Bash, in fact, was promptly notifiedthat one of his employees had been designated the job steward for theLaborersif I ever caught him not performing his job that he wasgoing to be fired " Bash further acknowledged that in aprehearing affidavit he averred that he also told Harm thathe thought it was "pretty chicken" that the steward wouldpress such a claim and that he likewise told the employee"Ed, don't ever let me catch you not working, not doingyour job or giving me an excuse to fire you " Bash testifiedthat he concluded the exchange with Harm by telling himto call Business Agent Budd and that "we would get itsettled "Harm thereafter telephoned the union hall and reportedthat Bash had threatened to fire him Budd subsequentlywent to the jobsite and discussed the matter with Harm'ssuperiorsAbout a week later, Harm and his colleaguesreceived pay for the full 8 hours on the day in questionOn the same day that Harm protested to Bash about notgetting paid for an 8-hour day, Harm had a second en-counter with Respondent's president This arose whenHarm told Walter Bonner, one of the truckdrivers on thelaydown crew, that he should put aside the shovel he wasusing because that involved him in laborer's work Bash,who was standing nearby, heard what Harm had said andimmediately came forward to tell Bonner that he couldeither use the shovel or look for another jobWhen Harmprotested that Bonner was a member of the Teamsters anddid not have to perform laborer's work, Bash asked thetruckdriver "Who do you work for, Bonner9 Do you workfor Ed [Harm] or do you work for us?" After this questionBonner resumed his shovelingAt the hearing, Bash testified that the exchange betweenhim and Harm, as well as Bonner, had occurred in a light-hearted spirit of jest, and that he thought nothing of thematter The testimony of Harm, however, recounted above,was credible It was also corroborated in all particulars bythe credible testimony of David Williams, a coworker whowas present at the time 4 From the latter testimony it isevident that, at the time, both Harm and his fellow employ-ees had no reason to believe that Bash's comments on thisoccasion were facetious or made in jestHarm testified that during the ensuing weeks he protest-ed to the management on several other occasions about thepractice of having truckdrivers, who were members of theTeamsters, to do the work of Laborers According toHarm, in these instances he reported alleged violations ofthe contract to Business Agent Budd This testimony wascorroborated by Budd, who testified that, on at least one ofthese occasions, Harm accompanied him to a meeting withmanagement about the Laborers protest over theRespondent's use of the Teamsters on what the membersof Local 1140 considered to be their work Foreman Jonesacknowledged that Budd was on the job "a couple oftimes" after Harm became a steward, but he professed norecollection as to the reason for the business agent's ap-pearance at the siteBash, on the other hand, testified that the dispute as toTeamsters doing work claimed by the Laborers had beensettled at a meeting which he had in mid-May, with Buddand one Smith, a business agent for the Teamsters Therewas no documentation offered to support this testimony4 The quotation in the preceding paragraph is from Williams' testimony ASPHALT PAVING COBudd, on the other hand, denied that there had been anysuch agreement as to the jurisdictional disputeWhereas itappears that the business agents and Bash did have at leastone joint meeting on the subject, Budd was the more credi-ble in his testimony that there had been no agreement as aresult of this conferenceOn several occasions, Harm protested to Foreman Jonesthat the Company had failed to provide drinking water foremployees on the jobsite In each instance, Jones there-upon assigned the task of securing the water to Harm him-selfAt the hearing, Jones corroborated this testimony andtestified that getting the drinking water was a laborer's joband Harm had to do it occasionally In his testimony, Bashdismissed the matter on the ground that whenever the la-borers had no drinking water it was the result of their ownnegligence because it was they who were responsible forsecuring water for the crewHarm was discharged on July 2, a Wednesday Accord-ing to the employee, when he came to work that morninghe was told to report to Bash When he did so, Bash toldhim that he was being terminated because Foreman Jonesand Supervisor Marsh had reported that the day before"you'd been goofing off, found you standing under a shadetree " 5 Harm thereupon left the premisesThe following Monday, July 7, Harm went to the unionhiring hall where Budd told him that there was a workorder in for a laborer at the Asphalt Paving CompanyBudd thereupon gave Harm a workslip and the latter re-ported to the Respondent's jobsite where he was met byJones The foreman tried to discourage Harm from goingto work, but Harm insisted that, with the workslip, he wasentitled to employment and proceeded to join the crewShortly thereafter, Jones told him that Bash was on theway to the site and would speak to him When theRespondent's president arrived, he ordered Harm off thejob According to Harm's credible uncontradicted testimo-ny, Bash told him on this occasion "We don't need youI don't know why you want to work for the Companyanymore You don't like it hereYou've just got adifferent attitude11-Harm testified that on only one occasion prior to histermination had Foreman Jones criticized his work Jonesthought he had discussed Harm's work habits with the em-ployee on two different occasions Both Jones and Marshtestified that, on his last day of employment, Harm was notworking as hard as he might have and that he had spentsome time under a shade tree near the site where the as-phalt was being poured Jones conceded that July 1 hadbeen an unusually hot summer day and that, at one pointor another that day, all of the crew had spent some timeunder the shade tree in questionMarsh, who made thereport to Bash that purportedly led to the employee's dis-charge, was not on the job constantly, but only from timeto time in the course of his duties He acknowledged thatHarm was the only laborer on whom he made an adversereport to Bash 6 According to Marsh, in the preceding5The quotation is from Harm's credible undenied testimony6When asked the following question Marsh gave the answer which ap-pears belowQ When you went out to observe laborers did you ever have occasion267month, Bash told him that he did not like Harm's "atti-tude " He further testified that dissatisfaction with Harmhad begun about 6 weeks earlier This, of course, wasabout the time that the Respondent first learned of Harm'sdesignation as the union stewardBash testified that during 1974 when Harm was amechanic's helper he had often been absent or tardy andthat at the beginning of 1975 the mechanic for whomHarm worked did not want him back He also recited anumber of other occasions in the past when Harm haddemonstrated obvious failings as an employee Accordingto Bash, during the years that the employee had worked forhim, "I have seen Ed Harm come to work so drunk and sobeat up that he couldn't work for anybody" Never-theless, over a substantial period of time, dating back to1962, the Respondent had kept Harm in its employC Concluding FindingsIt appears that during the course of Harm's employmentthere were a number of occasions when he had given theRespondent cause to terminate him Notwithstanding thesepurported problems with Harm, however, the RespondenttoleratedHarm's deficiencies, whatever they were, andduring the work season, and on five different occasions,according to President Bash, he was rehired The Respon-dent, of course, was not thereby precluded from everadopting a different stance as to Harm's continued em-ployment The question to be resolved here, however, iswhat its motive was in imposing the sanction of dischargefor his alleged dereliction on July 1 For, as one court hasstated, "Ajustifiable ground for dismissal is no defense if itis a pretext and not the moving cause "N L R B v SoloCup Company,237 F 2d 521, 525 (C A 8, 1956)Itwas only in the spring of 1975 that Harm joined theLaborers Thereafter he sought, and secured, appointmentas the steward for that Union on the Respondent's jobsites,a post which prior thereto had never been filled It is evi-dent that the activist role which he chose to assume in thatposition immediately made him unpopular with the man-agement In his first encounter with President Bash, overthematter of whether the collective-bargaining contractguaranteed the laborers on the laydown crew an extrahour's pay, Bash was so provoked that he threatened Harmwith discharge "if I ever caught him not performing his job" This marked the end of the Respondent's toleranceand complacency toward Harm's foibles About this time,Marsh learned that his father-in-law did not like Harm's"attitude" and both Marsh and Jones began to find thatthere was much to criticize about Harm's habits on the jobFinally, on July 1, when observing the crews at work,Marsh made an adverse report on Harm, the first suchreport he had ever made on a laborer, and the next dayBash abruptly terminated the employee in the middle ofthe workweek When Harm sought to return to the job ontomake a report to Mr Bash on any laborer other than Ed Harm9A I don t believe so 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 7, Bash told him that he was no longer needed, andadded, "you've dust got a different attitude "In the light of the foregoing findings, it is my conclusionthat the real reason for the Respondent's dismissal ofHarm on July 2 was not the fact that he had been standingunder a shade tree the preceding day, or that his work haddeteriorated, but that he had recently come to be regardedby President Bash as an overly zealous on-the-job repre-sentative of the Laborers Harm's work habits, with whichtheRespondent's officials and supervisors were well ac-quainted over a period of years, apparently became intoler-able only after he became a union stewardN L R B vElectric City Dyeing Co,178 F 2d 980, 983 (C A 3, 1950)The Respondent could not punish the employee because hesought to enforce what he considered the contractual rightswhich he and his coworkers had under the collective-bar-gaining agreementN L R B v Interboro Contractors, Inc,388 F 2d 495, 499-500 (C A 2, 1967),Carlson Corporation,195NLRB 218, 221 (1972),H 0 Seifert Company,199NLRB 960, 966 (1972),H C Smith Construction Co, 174NLRB 1173, 1174 (1969), enfd 439 F 2d 1064 (C A 9,1971), andBunney Brothers,139 NLRB 1516, 1519 (1962)That, however, was what Bash did in terminating Harmunder the circumstances present here In so doing, it is nowfound that the Respondent violated Section 8(a)(3) and (1)of the Act It is also found that the Respondent furtherviolated Section 8(a)(1) in early June when President Bashthreatened Harm with discharge for pressing an employeegrievance at a time when Harm was acting in his capacityas a job stewardCONCLUSIONS OF LAW1The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct2By discriminating in regard to the hire and tenure ofEdward C Harm, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act3By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act4 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuate thepolicies of the ActHaving found that the Respondent discriminatorily ter-minated Edward C Harm on July 2, 1975, I will recom-mend that the Respondent be ordered to offer Harm im-mediate and full reinstatement without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered fromthe time of his discharge to the date of the Respondent'soffer of reinstatement The backpay for the foregoing em-ployee shall be computed in accordance with the formulaapproved in F WWoolworth Company,90 NLRB 289(1950), with interest computed in the manner and amountprescribed inIsis Plumbing & Heating Co,138 NLRB 716,717-721 (1962) It will also be recommended that the Re-spondent be required to preserve and, upon request, makeavailable to the Board or its agents, payroll and other rec-ords to facilitate the computation of backpay dueAs the unfair labor practices committed by the Respon-dent are of a character striking at the root of employeerights safeguarded by the Act, it will be recommended thatthe said Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the ActN L R B v Entwistle Mfg Co,120F 2d 532, 536 (C A 4, 1941)Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act,there is issued the following recommendedORDER'Asphalt Paving Co, Inc, Omaha, Nebraska, its officers,agents, successors, and assigns, shall1Cease and desist from(a)Discharging employees, or otherwise discriminatingin any manner in respect to their tenure of employment orany term or condition of employment, because they engagein activity having as its purpose the submission, presenta-tion, and processing of protests relating to employee wages,hours, or working conditions(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organiza-tion, to bargain collectively through representatives of theirown choosing, or engage in concerted activities for the pur-pose of collective bargaining or other mutual aid, or torefrain from any or all such activities2Take the following affirmative action which is neces-sary to effectuate the policies of the Act(a)Offer to Edward C Harm immediate and full rein-statement to his former job or, if that job no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole in the manner set forth in the section of this Deci-sion entitled "The Remedy "(b) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary, or appropriate, to analyze the amount of backpaydue7 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order shall as provided in Sec 102 48 ofthe Rules and Regulations be adopted by the Board and become its find-ings conclusions and Order and all objections thereto shall be deemedwaived for all purposes ASPHALT PAVING CO(c)Post at its shop in Omaha, Nebraska, copies of theattached notice marked "Appendix " S Copies of the no-tice, on forms provided by the Regional Director for Re-gion 17, after being duly signed by the Respondent's au-thorized representative, shall be posted by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material(d)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith8In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board shall read Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTdiscouragemembership in Construc-tion and General Laborers Union, Local No 1140,269affiliated with Laborers International Union of NorthAmerica, AFL-CIO, or any other union, by discharg-ing or otherwise discriminating against our employeesbecause they engage in activity having as its purposethe submission, presentation, and processing of pro-tests relating to employee wages, hours, or workingconditionsWE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form, loin, or assist theabove-named Union, or any other labor organization,to bargain collectively through representatives of theirown choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutu-al aid or protection, or to refrain from any or all suchactivitiesWE WILL offer Edward C Harm immediate and fullreinstatement to his former job or, if that job no lon-ger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges, and make him whole for any loss of pay sufferedas a result of the discrimination against himASPHALT PAVING CO, INC